Citation Nr: 9905879	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-47 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Salt Lake City, 
Utah, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
bilateral hearing loss and for tinnitus.  The veteran timely 
perfected his appeal with respect to both issues.  

By decision dated in November 1996, the Board denied the 
veteran's claim of entitlement to service connection for 
tinnitus as not well-grounded and remanded the issue of 
entitlement to service connection for bilateral hearing loss 
for further development.  

The RO affirmed the prior denial of entitlement to service 
connection for bilateral hearing loss in May 1997.

The Board again remanded the issue of entitlement to service 
connection for bilateral hearing loss when it issued a 
decision in December 1997.  

The RO affirmed the prior denial of entitlement to service 
connection for bilateral hearing loss in October 1998.

The case has been returned to the Board for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The report of service entrance examination, conducted in 
April 1961, indicates that the veteran's bilateral hearing 
was normal based on spoken and whispered voice  testing at a 
distance of fifteen feet.  Service medical records show 
treatment on three successive days in September 1961 for left 
ear pain.  In February 1962, the veteran was treated for 
recurrent ear pain; the impression was left otitis.  It is 
unclear to the Board whether the symbol preceding 
"peripheral involvement" of the tympanic membrane 
represents "with" or "without."  The August 1963 report of 
examination at separation indicates a normal external ear 
examination and normal bilateral hearing based on whispered 
and spoken voice testing at a distance of fifteen feet.

The veteran's service personnel records indicate that he 
served as a mess cook from November 1961 to February 1962, 
and that his last duty assignment was with Heavy Attack 
Squadron ELEVEN aboard the USS Franklin D. Roosevelt from 
September 1962 to April 1963.  He was trained as an aviation 
machinist's mate.

At the time of the personal hearing conducted in January 
1995, the veteran's representative indicated that the 
veteran's principal duty in service was as a jet mechanic and 
that the veteran was continually exposed to hazardous noises 
during active service.  The veteran testified that he had a 
problem with ear infections during service.  He also stated 
that he was provided with ear protection while on the flight 
deck, but that there was a limited supply and sometimes he 
had inadequate or no ear protection.  


The veteran denied having a hearing test at the time of 
separation from service.  The veteran next testified that he 
sought treatment after service for ear problems and that a 
physician informed him he would have recurring problems and 
recommended ways for the veteran to self-treat his ears, such 
as flushing the ears with warm oil and packing them with 
cotton when earaches started.

The veteran testified that his hearing had gotten worse since 
service.  He reported that his post-service ear problems were 
mostly due to ear pressure, pain and ringing.  The veteran 
denied being told he had any hearing loss, stating only that 
he talked very loudly and couldn't always hear people.  When 
asked why he applied for benefits based on hearing loss 
thirty years after service, the veteran responded by saying 
that it wasn't so much the hearing loss as the ringing and 
that he had applied for a postal job and needed verification 
of such disability.

The veteran reported a post-service work history which 
included driving a truck, construction, employment at United 
Airlines in food services and employment at 3M Company.  He 
identified the Brynard Clinic in Salt Lake as conducting his 
United Airlines physicals and examination by 3M at the 
facility in Salt Lake.  The veteran stated that his sister 
still worked for 3M and might be able to find the records.  
Transcript pp. 12-13.

In a letter to the veteran dated in March 1995, the RO 
informed the veteran that they had not received the indicated 
employment treatment records.  The RO requested that the 
veteran either submit the evidence or complete attached 
Department of Veterans Affairs (VA) Form 21-4142s, so that 
they could request the information.  The veteran was put on 
notice that the requested evidence should be submitted within 
sixty days however the claims file shows no response.

In June 1995 the RO provided a supplemental statement of the 
case and forwarded the record to the Board.  



In a November 1996 decision, the Board denied the veteran's 
claim for tinnitus and remanded the claim for service 
connection for bilateral hearing loss.  Pursuant to the 
remand, a VA audiometric examination was conducted in 
March 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
45
LEFT
30
30
30
45
45

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.

The veteran provided a history of a stable bilateral hearing 
loss, existing since 1962.  He reported military noise 
exposure to jet engines for two years and civilian noise 
exposure to construction for 12 years.  The examiner stated 
that the veteran's hearing loss type and configuration may be 
considered consistent with his reported history of military 
and civilian noise history, but that it was impossible from 
the military test results to determine if there was any 
degree of high frequency hearing loss at the time of 
separation.

In an addendum added in March 1997, a VA ear, nose and throat 
specialist noted that the veteran's tympanic membranes were 
clear and normal, and that his cranial nerves II through XII 
were grossly intact.  The specialist diagnosed, sensorineural 
hearing loss with tinnitus.

The RO issued a supplemental statement of the case and the 
matter was again before the Board.  It was necessary to 
remand the case again for further development and a medical 
opinion to clarify the etiology of the veteran's hearing 
loss.

The remand directed the RO to provide the veteran with 
further opportunity to provide identifying information 
relevant to employment examinations and/or treatment records 
from 3M Company and United Airlines; obtain the necessary 
authorizations from the veteran and request records of 
employment physicals and other documents relevant to the 
veteran's hearing from the personnel divisions of 3M Company 
and United Airlines, as well as from the Brynard Clinic, 
located in Salt Lake City, Utah; and with the veteran's 
consent, contact K. M., M.D., and request copies of any 
medical records prior to July 27, 1992, that contain any 
references whatsoever to the veteran's ears or hearing, 
including any earlier audiograms.  The RO was also directed 
to notify the veteran that the requested information is 
necessary to his appeal, and that failure to provide 
additional information may result in an incomplete record 
and/or the denial of his claim.

Notes in the claims file indicate that the development 
ordered in the December 1997 remand was previously 
accomplished, but the record of it had not been placed in the 
file prior to the file being forwarded to the Board.  See 
Deferred Rating Decision February 10, 1998.  The Board notes 
that a letter from the RO to the veteran dated in December 
1996, asked for the information described in the remand as 
well as provided VA Forms 21-4138 and 21-4142.  The veteran 
completed and returned both forms indicating that he had 
attempted to obtain his records from his former employers, 
and that he was told that the records were no longer 
available.  He also attempted obtain the private medical 
records described in the remand, but the doctor had since 
died.  

Pursuant to the December 1997 remand the veteran underwent a 
VA audiological examination in October 1998.  The examiner 
found that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
45
55
LEFT
40
40
35
50
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The 
examiner noted that the audiogram indicated a moderately 
severe sensory loss on the right and a mild to moderate 
sensory loss in the left ear.  The examiner estimated that 
the veteran's organic hearing sensitivity was Category I 
bilaterally.  The examiner noted that veteran had presented 
with a quantifiable decrease in hearing acuity since 1987, 
however the Board notes that there are no hearing acuity 
findings of record until the 1992 report.

With regard to the etiology of the veteran's hearing loss, 
the examiner noted that the spoken or whispered voice hearing 
tests administered to the veteran at separation from active 
duty are informal tests of hearing function.  The examiner 
stated that it was impossible to quantify the amount of 
hearing loss or determine any frequency specific information 
since the acoustic output from speech test procedures is not 
quantifiable or frequency specific.

The examiner considered the veteran's reports of exposure 
from both military and civilian noise sources and the lack of 
previous test results.  It was the examiner's opinion that it 
was "probable that either or both could have been the 
cause" of the veteran's hearing loss.

The RO issued a  supplemental statement of the case in 
October 1998.  Shortly thereafter, the veteran submitted 
another statement reiterating his position with regard to in-
service noise exposure and the low quality and unavailability 
of ear protection while he was on active duty.


Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection can also be granted for organic diseases 
of the nervous system, including sensorineural hearing loss, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112(a)(1), 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may establish direct service 
connection for hearing loss if evidence shows that a hearing 
loss is causally related to an injury or disease incurred 
during active service.  Hensley v. Brown, 5 Vet. App. 155, 
164 (1993).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  

In the absence of proof of a present disability there can be 
no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  See Grottveit, 5 Vet. App. at 93 (Court held that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

The Court has held that statements from doctors which are 
inconclusive as to the origin of a disease cannot fulfill the 
nexus requirement to well ground a claim.  Lee v. Brown 10 
Vet. App. 336 (1997) (citing Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  However, the use of cautious language does 
not always express inconclusiveness in a doctor's opinion on 
etiology, and such language is not always too speculative for 
purposes of finding a claim well grounded.  Cf. Watai v. 
Brown, 9 Vet. App. 441 (1996).  It follows then, that an 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  Lee, 10 Vet. App. at 339.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The medical evidence indicates that the veteran has had a 
hearing disability since at least 1992.  The veteran contends 
that he developed the hearing loss as a result of noise 
exposure during active military service when he was exposed 
to jet engine noise and he asserts that he has experienced 
continuous difficulty with his ears since service.  

Unfortunately, there are no records of any kind to document 
hearing loss for the 29 years between the veteran's active 
duty and the 1992 record of private treatment.  The service 
medical records note treatment for ear pain in September 1961 
and February 1962, and the veteran offered testimony of this 
treatment at his hearing.  However, the Board notes that the 
last complaint of ear pain occurred on February 23, 1962, the 
same day that service records indicate that the veteran 
completed a tour of mess cooking.  It is therefore unlikely 
that those complaints of ear pain are related to exposure to 
jet noise.  Moreover, in this regard, the only documentation 
of record pertaining to the veteran's military occupational 
specialty shows that he served as a mess cook.  Although 
testified to the contrary on appeal, there is no 
documentation of the veteran's having served as a jet 
mechanic.  



Attempts to collect medical evidence to support the veteran's 
claim have been unsuccessful.  The private medical record 
from 1992 is the earliest record of a hearing disability that 
is in the record, however it contains no information 
regarding the etiology of the veteran's hearing loss.

VA attempted to assist the veteran in this regard by 
requesting authorization to obtain the records directly, 
however the veteran returned VA form 21-4142 to authorize the 
release of private medical records with the notation the 
doctor who treated him passed away and his practice is 
closed.  The veteran has reported that attempts to obtain 
medical records from his civilian employers have also been 
unsuccessful because the information from that far back was 
not saved. 

VA examiners have been unable to link the veteran's hearing 
loss to active duty.  The March 1997 VA examiner noted in the 
report that the whispered voice test administered to the 
veteran at discharge from active duty provided no reliable 
data to determine the veteran's hearing acuity at the time of 
separation.  The same examiner was instructed to reexamine 
the veteran after the December 1997 remand and offer an 
opinion concerning the etiology of the veteran's hearing 
loss.  The opinion provided is too inconclusive to well 
ground the veteran's claim.  It merely states that it is 
impossible to determine to what degree exposure to jet noise 
was responsible for the veteran's hearing loss.  

As the Board noted earlier, the only documentation of file 
pertaining to the veteran's military occupational duties 
shows that he trained as a mess cook.  There is no 
documentation or evidence of the veteran's having trained 
and/or served as a jet mechanic.  The VA medical opinions of 
record suggesting a possible association of the currently 
demonstrated hearing loss with active are predicated on the 
veteran's history of exposure to aircraft jet engine noise in 
his capacity as a jet engine mechanic.  Such military 
occupational duties are not substantiated by the evidentiary 
record, on the contrary the veteran is documented to have 
trained and served as a mess cook.  


The Board is not bound to accept medical opinions based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  See Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).

As a result, the only evidence of a nexus between inservice 
noise exposure and the veteran's current hearing disability 
are his own statements, which are insufficient as a matter of 
law to well-ground his claim.  For these reasons the Board 
finds the veteran's claim for bilateral hearing loss not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Although the Board considered and denied the veteran's appeal 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board finds that he has not been prejudiced by 
the decision to deny his appeal for service connection for 
bilateral hearing loss.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claim for entitlement to service connection 
for bilateral hearing loss is not well grounded, the doctrine 
of reasonable doubt is not applicable to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

